NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH B. QUANSAH, Jr.,                        No. 17-16244

                Plaintiff-Appellant,            D.C. No. 5:16-cv-05667-EJD

 v.
                                                MEMORANDUM*
DEL CORONADO APARTMENTS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Kenneth B. Quansah, Jr. appeals pro se from the district court’s judgment

dismissing his action for failure to effect proper service of the summons and

complaint under Federal Rule of Civil Procedure 4(m). We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion, Oyama v. Sheehan (In re



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sheehan), 253 F.3d 507, 511 (9th Cir. 2001), and we affirm.

      The district court did not abuse its discretion by dismissing Quansah’s action

because Quansah failed to effect proper service of the summons and complaint and

did not demonstrate good cause for failing to serve properly, despite being given

notice and an opportunity to do so. See Fed. R. Civ. P. 4(m) (outlining

requirements for proper service, and explaining that district court may dismiss an

action for failure to serve “after notice to the plaintiff”); In re Sheehan, 253 F.3d at

512 (discussing Rule 4(m)’s “good cause” standard).

      Quansah’s request for attorney’s fees, set forth in his opening brief, is

denied.

      AFFIRMED.




                                           2                                      17-16244